DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claim 39 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10, 13, 16-18, 20, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Tadi et al. (U.S. Pub. No. 2018/0239430) (previously cited) in view of Sridhar et al. (WO 2014/025353) (previously cited) and Maddess et al. (U.S. Pat. No. 10064548).
Regarding claim 1, Tadi discloses:
A brain sensing theranostic headset device (See abstract, paragraphs 0001, 0031 and 0049) comprising: a sensor unit (EEG sensing device 3) comprising an array of electrodes (EEG sensors or electrodes 22) configured for providing electrical contact between the electrodes and the scalp of a subject wearing the device (abstract, figures 4d, 9, and paragraph 0031 disclose wherein the EEG sensing device 3 has an array of EEG electrodes or sensors for making electrical contact with the scalp of a subject); a headband upon which the sensor unit is mounted, the headband wearable on the subject's head and adapted for positioning the sensor unit adjacent to a selected brain region (paragraphs 0114 and 0116 disclose wherein the headset or headband is adjustable to control the position of the sensor’s to selectable areas of the head or brain regions of the subject); and a display unit (head-mounted display 19) capable of displaying visual stimuli to one or both eyes of the subject (See at least figures 4b, 4c and paragraphs 0045-0046); wherein the device is capable of measuring signals from the brain of the subject in response to the visual stimuli (paragraphs 0173-0175 disclose wherein the device acquires the EEG signal at the same time as presenting the visual cues so as to acquire visually evoked potentials).
Yet, Tadi fails to explicitly disclose:
Wherein the electrodes are configured for recording brain signals in an electric field encephalography (EFEG) mode; and wherein the signals include visual evoked potentials and fields (VEPF).
However, in the same field of brain sensing devices, Sridhar discloses:
Wherein the electrodes are configured for recording brain signals in an electric field encephalography (EFEG) mode (paragraphs 0005, 0051, and 0100-0102 discloses wherein the systems measures brain signals in an EFEG mode); and wherein the signals include visual evoked potentials and fields (VEPF) (abstract, paragraphs 0001, 0005-0011, 0051-0052 and 0054 disclose wherein the system measures visually evoked electric fields and visually evoked electric potentials for measuring brain signals)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tadi to incorporate wherein the electrodes are configured for recording brain signals in an electric field encephalography (EFEG) mode; and wherein the signals include visual evoked potentials and fields (VEPF), as taught by Sridhar, in order to allow for the measurement of a plurality of instantaneous field vectors (paragraph 0010).
Yet the combination does not explicitly disclose:
Wherein the visual evoked potentials and fields signals are either transient or steady state. 
	However, in the same field of brain sensing devices, Maddess discloses:
Wherein the visual evoked potentials and fields signals are either transient or steady state (column 5, lines 28-51, column 8, lines 21-47, and claim 6 disclose wherein the EEG sensing system measures visually evoked electric potentials and fields and Column 9, lines 15-32, claims 8, and 10 disclose wherein the visual stimuli is transiently presented such that the system measures transient visually evoked electric potentials and fields).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the visual evoked potentials and fields signals are either transient or steady state, as taught by Maddess, in order to ensure that stimuli have the properties of temporal and spatial sparseness (column 5, lines 28-51). 
Regrading claim 8, Tadi in view of Sridhar and Maddess discloses the device of claim 1, Tadi further discloses:
amplifier module, signal processing module, and wireless transmitter, are each located on a separate circuit board within the sensor unit (paragraphs 0047, 0120, and 0107 disclose wherein there are separate amplifier, signal processing, and wireless transmitter modules within the device or system).
Regrading claim 10, Tadi in view of Sridhar and Maddess discloses the device of claim 1, yet Tadi does not disclose:
wherein the selected brain region is the visual cortex, and the device is capable of recording the transient and/or steady state visual evoked potentials and fields from the visual cortex of the subject in response to the visual stimuli delivered through the display unit.
	However, in the same field of brain sensing devices, Sridhar discloses:
wherein the selected brain region is the visual cortex, and the device is capable of recording transient and/or steady state visual evoked potentials and fields from the visual cortex of the subject in response to visual stimuli delivered through the display unit (abstract, paragraphs 0001, 0005-0011, 0051-0052 and 0054 disclose wherein the system measures visually evoked electric fields and visually evoked electric potentials for measuring brain signals and paragraphs 0135-0136 disclose wherein the system measures in the left and right cortex).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tadi to incorporate wherein the selected brain region is the visual cortex, and the device is capable of recording transient and/or steady state visual evoked potentials and fields from the visual cortex of the subject in response to visual stimuli delivered through the display unit, as taught by Sridhar, as a means for allowing the monitoring of electrical brain activity of the cortical areas of the brain.
Regrading claim 16, Tadi in view of Sridhar and Maddess discloses the device of claim 1, Tadi further discloses:
wherein the display unit comprises virtual reality goggles or an augmented reality system (see paragraphs 0023 and 0201). 
Regrading claim 18, Tadi in view of Sridhar and Maddess discloses the device of claim 1, Tadi further discloses:
wherein the display unit is capable of monocular, dichoptic, stereoscopic (paragraph 0127), binocular, hemifield, multi-focal, static, dynamic, or chromatic image presentation to the subject. 
Regrading claim 20, Tadi in view of Sridhar and Maddess discloses the device of claim 1, Tadi further discloses:
Wherein the device is portable, self-contained, and capable of setup and obtaining data from a human subject in less than about one minute (paragraphs 0103-0105 and figures 41, 4b, and 4c disclose a portable self-contained device and paragraphs 0024, 0109, 0142, 0152 disclose wherein the device is configured for quick positioning or setup and provides real time feedback).
Regrading claim 38, Tadi in view of Sridhar and Maddess discloses the device of claim 1, Tadi further discloses:
A method of evaluating brain function or vision of a subject (See abstract, paragraphs 0001, 0031 and 0049) the method comprising: (a) mounting the brain sensing theranostic headset device on the head of a subject whereby the display unit is oriented to display the visual stimuli to the eyes of the subject and the electrodes of the sensor unit are in contact with the subject's scalp disposed over a selected brain region (figures 4a,-4c, paragraphs 0045-0046, 0114 and 0116 disclose wherein the headset or headband is mounted and adjustable on the head or brain regions of the subject such that the electrodes are in proper contact with the scalp and the visual display is over the eyes); (b) displaying one or more said visual stimuli to one or both eyes of the subject using the headset device (paragraphs 0045-0046 and 0051); (c) measuring signals from the selected brain region of the subject in response to the one or more visual stimuli (paragraphs 0173-0175 disclose wherein the device acquires the EEG signal at the same time as presenting the visual cues so as to acquire visually evoked potentials); and (d) evaluating the subject's brain function or vision based on the measured signals (paragraphs 0018, 0023, 0173-0175 disclose wherein the system evaluates the neural or brain activity or function from the acquired signals).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tadi in view of Sridhar and Maddess, as applied to claim 1, and further in view of Iyer (U.S. Pub. No. 2016/0081617) (previously cited).
Regarding claim 9, Tadi in view of Sridhar and Maddess discloses the device of claim 1, yet Tadi does not disclose:
wherein the electrode array comprises a reference electrode and an array of sensing electrodes surrounding the reference electrode.
However, in the same field of brain sensing devices, Iyer discloses:
wherein the electrode array comprises a reference electrode and an array of sensing electrodes surrounding the reference electrode (figure 1 and paragraph 0031 disclose wherein the system contains an array of electrodes surrounding the head of the user and wherein the reference electrode is located at the center of the user’s head so as to be surrounded by the array of sensing electrodes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the electrode array comprises a reference electrode and an array of sensing electrodes surrounding the reference electrode, as taught by Iyer, in order to provide a common reference signal for better interpreting and analyzing the sensing electrode measurements. 
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tadi in view Sridhar and Maddess, as applied to claim 1, and further in view of Jung et al. (U.S. Pub. No. 2017/0035317) (previously cited).
Regrading claim 13, Tadi in view of Sridhar and Maddess discloses the device of claim 1, yet Tadi does not disclose:
wherein the display unit comprises a mobile device and a mounting structure for the mobile device, the mounting structure attached to the headband, and wherein the mobile device displays the visual stimuli.
However, in the same field of brain sensing devices, Jung discloses:
wherein the display unit comprises a mobile device and a mounting structure for the mobile device, the mounting structure attached to the headband, and wherein the mobile device displays the visual stimuli (paragraphs 0037 and 0057 disclose wherein the display device can be an attached or mounted mobile device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tadi to incorporate wherein the display unit comprises a mobile device and a mounting structure for the mobile device, the mounting structure attached to the headband, and wherein the mobile device displays the visual stimuli, as taught by Jung, in order to provide an inexpensive solution with a good image resolution of 1280×800, and also provides a whole-eye coverage allowing a controlled environment for visual-field assessment (paragraph 0057).
Regrading claim 17, Tadi in view of Sridhar and Maddess discloses the device of claim 1, yet Tadi does not disclose:
wherein the display unit comprises a video screen of a device not attached to the headband.
	However, in the same field of brain sensing devices, Jung discloses:
wherein the display unit comprises a video screen of a device not attached to the headband (paragraphs 0039-0040 and 0057 disclose wherein the display device can be a separate or external device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tadi to incorporate wherein the display unit comprises a video screen of a device not attached to the headband, as taught by Jung, in order to provide an inexpensive solution with a good image resolution of 1280×800, and also provides a whole-eye coverage allowing a controlled environment for visual-field assessment (paragraph 0057).
Claims 21-23, 26, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tadi in view of Sridhar and Kothe et al.	 (U.S. Pub. No. 2016/0113587).
Regarding claim 21, Tadi discloses:
A brain sensing theranostic headset device (See abstract, paragraphs 0001, 0031 and 0049) comprising: a sensor unit (EEG sensing device 3) comprising an array of electrodes (EEG sensors or electrodes 22) configured for providing electrical contact between the electrodes and the scalp of a subject wearing the device (abstract, figures 4d, 9, and paragraph 0031 disclose wherein the EEG sensing device 3 has an array of EEG electrodes or sensors for making electrical contact with the scalp of a subject); a headband upon which the sensor unit is mounted, the headband wearable on the subject's head and adapted for positioning the sensor unit adjacent to a selected brain region (paragraphs 0114, 0116 disclose wherein the headset or headband is adjustable to control the position of the sensor’s to selectable areas of the head or brain regions of the subject); and a display unit (head-mounted display 19) capable of displaying visual stimuli to one or both eyes of the subject (See at least figures 4b, 4c and paragraphs 0045-0046); wherein the device is capable of essentially simultaneous display of visual stimuli to the subject and acquisition of brain signals from the subject (paragraphs 0173-0175 disclose wherein the device acquires the EEG signal at the same time as presenting the visual cues so as to acquire visually evoked potentials).
Yet, Tadi fails to explicitly disclose:
wherein the sensor unit comprises a plurality of electrodes capable of forming a contact impedance of less than 200 kohms with the scalp of a subject wearing the device; wherein the electrodes are configured for recording brain signals in an EFEG mode.
However, in the same field of brain sensing devices, Sridhar discloses:
wherein the sensor unit comprises a plurality of electrodes capable of forming a contact impedance of less than 200 kohms with the scalp of a subject wearing the device (paragraph 0071 discloses wherein the contact impedance is 5kOhms); wherein the electrodes are configured for recording brain signals in an EFEG mode (paragraphs 0005, 0051, and 0100-0102 discloses wherein the systems measures brain signals in an EFEG mode).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tadi to incorporate wherein the sensor unit comprises a plurality of electrodes capable of forming a contact impedance of less than 200 kohms with the scalp of a subject wearing the device; wherein the electrodes are configured for recording brain signals in an EFEG mode wherein the electrodes are configured for recording brain signals in an EFEG mode, as taught by Sridhar, in order to help with Nyquist noise reduction (paragraph 0071) and in order to allow for the measurement of a plurality of instantaneous field vectors (paragraph 0010).
Yet the combination fails to disclose:
wherein the device is capable of essentially simultaneous display of visual stimuli to the subject and acquisition of brain signal with a latency of about 1 millisecond or less.
	However, in the same field of brain sensing devices, Kothe discloses:
wherein the device is capable of essentially simultaneous display of visual stimuli to the subject and acquisition of brain signal with a latency of about 1 millisecond or less (paragraph 0123 and figure 8 disclose wherein the system measures and records the EEG potential of the visually evoked response instantaneously and with a latency of less than 1 millisecond as figure 8 shows instantaneous measurement beginning at 0ms once the visual stimulus is applied).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tadi to incorporate wherein the device is capable of essentially simultaneous display of visual stimuli to the subject and acquisition of brain signal with a latency of about 1 millisecond or less, as taught by Kothe, in order to allow for an instantaneous measurement and analysis of the visually evoked response.
Regarding claim 22, Tadi in view of Sridhar and Kothe discloses the device of claim 21, yet Tadi does not disclose:
wherein the latency is about 1 microsecond or less.
However, in the same field of brain sensing devices, Kothe discloses:
wherein the latency is about 1 microsecond or less (paragraph 0123 and figure 8 disclose wherein the system measures and records the EEG potential of the visually evoked response instantaneously and with a latency of less than 1 microsecond as figure 8 shows instantaneous measurement beginning at 0ms once the visual stimulus is applied).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tadi to incorporate wherein the latency is about 1 microsecond or less, as taught by Kothe, in order to allow for an instantaneous measurement and analysis of the visually evoked response.
Regarding claim 23, Tadi in view of Sridhar and Kothe discloses the device of claim 21, Tadi further discloses:
wherein the display unit comprises a phototransistor coupled to a high gain current-voltage amplifier that provides a digital signal used to trigger data acquisition after presentation of a visual stimulus (paragraph 0175 discloses wherein the system uses a photodiode in connection with an EEG amplifier that provides the sensor data for synchronization after the stimuli or visual presentation). 
Regarding claim 26, Tadi in view of Sridhar and Kothe discloses the device of claim 21, Tadi further discloses:
a control unit, wherein acquired data are time stamped using only one clock or a set of clocks synchronized using Network Time Protocol and compensated to a relative drift of less than 1 millisecond per hour, and wherein the clocks are disposed either in the control unit or in the display unit (paragraphs 0051-0053, 0097, and 0167 disclose wherein the control unit contains a clock module for time stamping the acquired signals).
Regrading claim 37, Tadi in view of Sridhar and Kothe discloses the device of claim 21, Tadi further discloses:
Wherein the device is portable, self-contained, and capable of setup and obtaining data from a human subject in less than about one minute (paragraphs 0103-0105 and figures 41, 4b, and 4c disclose a portable self-contained device and paragraphs 0024, 0109, 0142, 0152 disclose wherein the device is configured for quick positioning or setup and provides real time feedback).
Regarding claim 40, Tadi in view of Sridhar and Kothe discloses the device of claim 21, Tadi further discloses:
A method of evaluating brain function or vision of a subject (See abstract, paragraphs 0001, 0031, 0049, and 0095), the method comprising the steps of (b) displaying one or more visual stimuli to the subject using said device (See at least figures 4b, 4c and paragraphs 0045-0046).
Yet Tadi does not disclose:
(c) measuring from the subject's brain an EFEG signal  in the form of a visual evoked potential or stimulus.
However, in the same field of brain sensing devices, Sridhar discloses:
(c) measuring from the subject's brain an EFEG signal  in the form of a transient visual evoked potential or stimulus using said device (paragraphs 0005, 0051, and 0100-0102 discloses wherein the systems measures brain signals in an EFEG mode and abstract, paragraphs 0001, 0005-0011, 0051-0052 and 0054 disclose wherein the system measures visually evoked electric fields and visually evoked electric potentials for measuring brain signals)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tadi to incorporate (c) measuring from the subject's brain an EFEG signal  in the form of a transient visual evoked potential or stimulus using said device, as taught by Sridhar, in order to allow for the measurement of a plurality of instantaneous field vectors (paragraph 0010).
Yet the combination does not explicitly disclose:
Wherein the visual evoked potentials and fields signals are transient. 
	However, in the same field of brain sensing devices, Maddess discloses:
Wherein the visual evoked potentials and fields signals are transient (column 5, lines 28-51, column 8, lines 21-47, and claim 6 disclose wherein the EEG sensing system measures visually evoked electric potentials and fields and Column 9, lines 15-32, claims 8, and 10 disclose wherein the visual stimuli is transiently presented such that the system measures transient visually evoked electric potentials and fields).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the visual evoked potentials and fields signals are transient, as taught by Maddess, in order to ensure that stimuli have the properties of temporal and spatial sparseness (column 5, lines 28-51).
Claims 27, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tadi in view of Sridhar and Kothe, as applied to claim 21, and further in view of Jung.
Regarding claim 27, Tadi in view of Sridhar and Kothe discloses the device of claim 21, yet Tadi does not disclose:
wherein a mobile device serves as both the display unit and a control unit.
However, in the same field of brain sensing devices, Jung discloses:
wherein a mobile device serves as both the display unit and a control unit (paragraphs 0037 and 0057 disclose wherein the display device and control device can be a mobile device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the display unit comprises a mobile device and a mounting structure for the mobile device, the mounting structure attached to the headband, and wherein the mobile device displays the visual stimuli, as taught by Jung, in order to provide an inexpensive solution with a good image resolution of 1280×800, and also provides a whole-eye coverage allowing a controlled environment for visual-field assessment (paragraph 0057).
Regrading claim 32, Tadi in view of Sridhar and Kothe discloses the device of claim 21, yet Tadi does not disclose:
wherein the display unit comprises a mobile device and a mounting structure for the mobile device, the mounting structure attached to the headband, and wherein the mobile device displays the visual stimuli.
	However, in the same field of brain sensing devices, Jung discloses:
wherein the display unit comprises a mobile device and a mounting structure for the mobile device, the mounting structure attached to the headband, and wherein the mobile device displays the visual stimuli (paragraphs 0037 and 0057 disclose wherein the display device can be an attached or mounted mobile device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the display unit comprises a mobile device and a mounting structure for the mobile device, the mounting structure attached to the headband, and wherein the mobile device displays the visual stimuli, as taught by Jung, in order to provide an inexpensive solution with a good image resolution of 1280×800, and also provides a whole-eye coverage allowing a controlled environment for visual-field assessment (paragraph 0057).
Regrading claim 36, Tadi in view of Sridhar and Kothe discloses the device of claim 1, yet Tadi does not disclose:
wherein the display unit is capable of dichoptic, binocular, or monocular image presentation to the subject.
	However, in the same field of brain sensing devices, Jung discloses:
wherein the display unit is capable of dichoptic, binocular, or monocular image presentation to the subject (paragraphs 0048-0049 and 0055 disclose wherein the display unit is capable of multifocal and monocular presentation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the display unit is capable of dichoptic, binocular, or monocular image presentation to the subject, as taught by Jung, as a simple substitution for the image presentation system of Tadi to achieve the predictable result of measuring brain signals resulting from visually evoked stimuli.

Response to Amendment
Applicant amended claims 1, 10, 20-21, 37-38, and 40 in the response filed 09/12/2022.
Applicant canceled claims 30-31 in the response filed 09/12/2022.

Response to Arguments
Applicant’s arguments and amendments, see pages 2-11, filed 09/12/2022, with respect to the rejection(s) of claim(s) 1, 8-10, 13, 16-18, 20-23, 26-27, 32, 36-38, and 40 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sridhar, Maddess, and Kothe which disclose measuring and recording brain signal in EFEG mode, wherein the signals include transient visual evoked potentials and fields with an essentially simultaneous display of visual stimuli and brain signal acquisition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792